Citation Nr: 0717830	
Decision Date: 06/14/07    Archive Date: 06/26/07

DOCKET NO.  04-28 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased rating for a shell fragment wound 
of the right thigh, currently rated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and wife


ATTORNEY FOR THE BOARD

Celeste Farmer Krikorian, Associate Counsel

INTRODUCTION

The veteran served on active duty from July 1944 to September 
1945.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.


FINDINGS OF FACT


1.  The veteran's service-connected residuals of shell 
fragment wound of the right thigh is rated 40 percent 
disabling, the maximum rating provided for injury to Muscle 
Group XIV by the VA Schedule for Rating Disabilities.

2.  The veteran has not had frequent hospitalization or 
marked interference with employment due to his gunshot wound 
of the right thigh.


CONCLUSIONS OF LAW

1.  The law does not authorize a schedular rating greater 
than 40 percent for the gunshot wound of the right thigh.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.14, 4.45, 4.55, 
4.56, 4.73, Diagnostic Code 5314 (2006).

2.  The regulatory criteria for submission to the Under 
Secretary for Benefits or to Director, Compensation and 
Pension Service for extra-schedular rating of the shell 
fragment wound of the right thigh are not met.  38 C.F.R. § 
3.321(b)(1) (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155. Separate diagnostic 
codes identify the various disabilities.  38 C.F.R. Part 4.  

Where service connection already has been established and an 
increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In the 
present case, the Board has considered the entirety of the 
veteran's claims file including his service medical records 
in making its decision.

A rating decision in 1945 assigned a 30 percent disability 
evaluation under Diagnostic Code 5314, muscle group XIV.  The 
rating decision was subsequently amended assigning a 40 
percent disability evaluation under Diagnostic Code 5314, 
muscle group XIV from April 1946.  The 40 percent rating 
under Diagnostic Code 5314 for a gunshot wound of muscle 
group XIV with herniation has remained in effect since then 
and is protected.  See 38 U.S.C.A. § 110 (West 2002); 38 
C.F.R. § 3.951(b) (2006).

The veteran was wounded in action by accidental .25 caliber 
pistol bullet in April 1944.  He sustained a deep, 
penetrating wound in the lateral aspect of the right thigh in 
the area of the vastus lateralis muscle group XIV, which was 
characterized as severe.  The 8 inch wound was debrided on 
the date of injury; no foreign bodies were removed.  There 
were nine foreign bodies shown by x-ray, which were not 
removed.  Hospital progress notes indicate that a bullet was 
removed at a subsequent hospital stay.  Marked muscle 
herniation of the vastus lateralis was shown as early as one 
week post injury.  The herniation was noted as severe and 
unimproved on numerous hospital reports.  In September 1945, 
the treating hospital determined that no definitive treatment 
was indicated, and it was felt that the veteran was unfit for 
any further military service due to the herniation caused by 
the injury.  

On VA examination in April 1948, there was a well-healed, 
nonadherent, nontender 8 inch scar on the antero-lateral 
aspect of the middle and lower thirds of the right thigh.  
There was marked herniation of the vastus lateralis muscle 
throughout the length of the scar.  No atrophy, neurological 
changes or limitation of motion was found.

The veteran underwent VA examination in May 1951 and October 
1959 pursuant to right thigh pain in the herniated area of 
the gunshot wound.  In 1951, the examiner found herniation of 
the aponerosis and fascia of the right thigh.  After 
examination, the physician attributed the veteran's pain to 
lack of support of the extensor muscles of the right thigh.  
He suggested hospitalization in order to reduce the 
herniation of the muscle. The 1959 examination revealed x-ray 
images of several metallic foreign bodies overlying the shaft 
near the junction of the middle and lower thirds with the 
largest foreign body measuring 1/2 centimeter in diameter.  X-
ray of the femur was normal. 

The evidence pertinent to the current appeal includes the 
report of a muscles examination conducted by the VA in 
September 2003 and July 2005.  The 2003 examiner recorded the 
veteran's complaints of pain and sleeplessness caused by pain 
in the right thigh.  He recorded the veteran's use of a cane 
which was reportedly not only related to the thigh but to a 
balance problem of 10 years duration that was treated with 
carotid endarterectomies.  He found no bone, joint, tendon, 
nerve or vascular injury associated with the gunshot wound.  
He noted that no specific exit or entry scars remained but 
reported a well-healed 5 inch surgical scar without 
abnormality of the subcutaneous tissue.  Muscle herniation on 
the left lateral thigh was noted.  The examiner stated that 
the veteran had decreased muscle strength that was difficult 
to evaluate.  He observed the veteran's unsteady gait which 
he attributed to his balance problems.  The examiner 
addressed the subcutaneous muscle herniation of 3 x 5 inches 
above the knee joint.  He found that muscle group motion was 
essentially within normal limits, except for generalized 
weakness.  The examiner related that the degree of weakness 
could not be tested at the time of the examination due to the 
veteran's other disabilities.

On July 2005 VA examination, the examiner had access to the 
veteran's claims folder and discussed the veteran's numerous 
non-service-connected disabilities such as his history of 
coronary disease, bilateral stroke, carotid surgery and 
cancer.  He noted that the veteran ambulated with a wheeled 
walker.  He stated that the veteran had bilateral weakness of 
the extremities and pain in the right leg with prolonged 
standing and walking.  Objective examination revealed 
bilateral lower extremity weakness. Coordination, weight 
bearing, and balance were reportedly poor.  Strength and 
vibration sense of the right lower extremity were noted as 
normal.  Ankle jerks were absent.  No bone, joint, tendon or 
nerve damage was found.  Muscle strength was reported as only 
fair. The examiner opined that any muscle function loss was 
secondary to stroke and not the area of muscle herniation at 
the gunshot wound site.  The scar was noted as 6 inches long.

Under 38 C.F.R. § 4.73, DC 5314, Muscle Group XIV, muscles of 
the anterior thigh group govern extension of knee; 
simultaneous flexion of hip and flexion of knee, postural 
support of body, and synchronizing the hip and the knee. 
Muscle Group XIV consists of the sartorius; rectus femoris; 
vastus externus; vastus intermedius; vastus internus; and 
tensor vaginae femoris.  Slight muscle disability of Muscle 
Group XIV warrants a noncompensable (i.e. zero percent) 
rating; moderate muscle disability warrants a 10 percent 
rating; moderately severe muscle disability warrants a 30 
percent rating; and severe muscle disability warrants a 40 
percent rating.  

Section 4.56(d)(4) describes severe muscle disability as one 
caused by through and through or deep penetrating wound due 
to high-velocity missile, or large or multiple low velocity 
missiles, or with shattering bone fracture or open comminuted 
fracture with extensive debridement, prolonged infection, or 
sloughing of soft parts, intermuscular binding and scarring.  
Service department record or other evidence would show 
hospitalization for a prolonged period for treatment of 
wound, and there would be record of consistent complaint of 
cardinal signs and symptoms of muscle disability, worse than 
those shown for moderately severe muscle injuries, and, if 
present, evidence of inability to keep up with work 
requirements.  Objective findings would include ragged, 
depressed and adherent scars indicating wide damage to muscle 
groups in missile track. Palpation would show loss of deep 
fascia or muscle substance, or soft flabby muscles in wound 
area. Muscles would swell and harden abnormally in 
contraction, and tests of strength, endurance, or coordinated 
movements compared with the corresponding muscles of the 
uninjured side would indicate severe impairment of function.

As mentioned above, the veteran has a protected 40 percent 
rating for residual gunshot wound injuries of muscle group 
XIV.  Forty percent is the highest level of disability 
authorized for injuries of muscle group XIV by the VA 
Schedule for Rating Disabilities.  See 38 C.F.R. § 4.73, 
Diagnostic Code 5314.  The 40 percent rating is for a severe 
injury.  In Johnston v. Brown, 10 Vet. App. 80 (1997), the 
Court concluded that remand for consideration of functional 
loss due to wrist pain was inappropriate where the rating 
currently assigned for limitation of motion was the maximum 
available under the applied diagnostic code.  Thus, in the 
absence of evidence of disability equivalent to something 
other than injury to muscle group XIV, .e.g., amputation of 
the leg, the regulations providing for consideration of the 
functional effects of pain and related phenomena that might 
otherwise be applicable to the veteran's muscle injuries, see 
38 C.F.R. §§ 4.40, 4.45, need not be discussed further.  See 
also VAOPGCPREC 36-97, which cites Johnston, supra.

The Board has also considered whether separate, compensable 
ratings might be assigned for any scar related to his gunshot 
wound. A superficial scar which is painful on examination 
warrants a 10 percent rating.  38 C.F.R. § 4.118, Diagnostic 
Code 7804 (2006).  At the time of the most recent VA 
examinations in 2003 and 2005 there was no indication of a 
painful scar.  As noted above, the 2003 examiner noted that 
no specific exit or entry scars remained.  He noted a well-
healed 5 inch surgical scar with no abnormality of the 
subcutaneous tissue.  The 2005 examiner observed a 
nonadherent entry and surgical scar of 6 inches in the 
anterolateral aspect of the right thigh.  He found no 
associated tissue loss.  Since there has been no indication 
on VA examination or otherwise that the veteran experiences 
pain of the scar, the Board concludes that a compensable 
rating under Diagnostic Code 7804 is not warranted.

Taking together the several regulations governing the 
disability rating of the veteran's gunshot wound of the right 
thigh with damage of muscle group XIV, the current rating of 
40 percent is the maximum the rating schedule provides.  In 
short, given the facts of the veteran's case, there is no 
basis in law for a higher schedular rating.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).

The RO concluded that the veteran's disability did not 
present such an exceptional or unusual disability picture as 
to support referral for the assignment of an extraschedular 
rating.  The Board has also considered whether this claim 
should be referred for consideration of an extraschedular 
evaluation and has concluded that no such referral is 
warranted. The record does not show any recent 
hospitalizations for residuals of the gunshot wound, and 
there is nothing in the record to suggest that his disability 
picture is so exceptional or unusual as to render impractical 
the application of the regular schedular standards.  See 38 
C.F.R. § 3.321(b)(1).  The veteran has been hospitalized on a 
number of occasions, but this was for non-service connected 
disabilities such as stroke, coronary bypass, and cancer.  
The veteran also has a limited ability to walk, but the 2005 
VA examiner found that any problems with ambulation 
experienced by the veteran are related to his strokes, not 
his service connected injury.  The Board finds the VA 
examiner's opinion persuasive as his opinion was made after a 
thorough review of the veteran's claim file, gives adequate 
reasons and bases, and was made after his objective 
examination of the veteran.  In making its decision, the 
Board has considered the private medical opinion by Dr. 
Velasco concerning whether the veteran was housebound due to 
service-connected disability.  In his June 2004 opinion, 
Dr. Velasco discussed the effects of the veteran's remote and 
recent strokes, and concluded that the veteran's recent 
stroke was causing him some disabling effects, but that the 
veteran had been "significantly disabled" by his wartime 
injury, which was a major factor "hampering his performance 
and also probably slowing his overall improvement from the 
stroke."  Nonetheless, the Board is not persuaded by this 
opinion that the disability picture from the muscle injury is 
so exceptional or unusual as to support assignment of an 
extraschedular rating.  Dr. Velasco's findings do not show 
such factors as frequent hospitalization or marked impairment 
of employment due to the muscle injury.  Also, with respect 
to marked impairment of employment, the Board notes that the 
veteran has been retired for 25 years.  The Board concludes 
that the evidence does not support submittal of the claim for 
extraschedular rating.

In determining whether a higher rating is warranted for 
service-connected disability, VA must determine whether the 
evidence supports the veteran's claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this case, 
the preponderance of the evidence is against a rating in 
excess of 40 percent.  

Duties to Notify and Assist

VA has certain duties to notify and to assist claimants 
concerning the information and evidence needed to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159 and 
3.326(a).  VA must notify the claimant (and his or her 
representative, if any) of any information and evidence not 
of record: (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) and that the claimant 
is expected to provide, and (4) VA must ask the claimant to 
provide VA with any evidence in his or her possession that 
pertains to the claim.  38 U.S.C. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO's July 2003 letter describing the evidence needed to 
support the veteran's claim was timely mailed before the 
September 2003 rating decision.  It described the evidence 
necessary to substantiate a claim for an increased rating, 
identified what evidence VA was collecting, requested the 
veteran to send in particular documents and information and 
identified what evidence might be helpful in establishing his 
claim.  In October 2006, the RO provided the veteran with the 
notice required in the recent case of Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  The Board finds that any deficiency 
in the notice to the veteran or the timing of these notices 
is harmless error.

VA also has a duty to assist a claimant in obtaining evidence 
to substantiate his or her claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  VA met its duty to assist the veteran by 
affording him two recent VA examinations dated 2003 and 2005 
and obtaining VA treatment records.


ORDER

An increased rating for a shell fragment wound of the right 
thigh, on either a schedular or an extraschedular basis is 
denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


